Not for Publication in West's Federal Reporter

          United States Court of Appeals
                       For the First Circuit


No. 19-1062

                              OTHMANE IDY,

                               Petitioner,

                                     v.

                         WILLIAM P. BARR,
                 UNITED STATES ATTORNEY GENERAL,

                               Respondent.


               PETITION FOR REVIEW OF AN ORDER OF
                THE BOARD OF IMMIGRATION APPEALS


                                  Before

                  Torruella, Selya, and Kayatta,
                          Circuit Judges.


     Robert E. McDaniel, with whom The McDaniel Law Office, LLC
was on brief, for petitioner.
     Lindsay Corliss, Trial Attorney, Office of Immigration
Litigation, U.S. Department of Justice, with whom Joseph H. Hunt,
Assistant Attorney General, Civil Division, and Brianne W. Cohen,
Senior Litigation Counsels, Office of Immigration Litigation, were
on brief, for respondent.


                          September 13, 2019
            PER CURIAM.   The petition for judicial review in this

case turns on a single issue — an issue that we recently addressed

and resolved in an opinion issued on September 6, 2019.               See

Goncalves Pontes v. Barr, ___ F.3d ___ (1st Cir. 2019) [No. 19-

1053].    There is no need for us to reinvent the wheel.      Rather, we

summarily deny the petition for judicial review in this case for

substantially   the   reasons   elucidated   in   the   Goncalves   Pontes

opinion.

            The petition for judicial review is summarily



Denied.    See 1st Cir. R. 27.0(c).




                                 - 2 -